    Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 1 of 7


From:              Keith Detweiler
To:                William Most; Scott Thomas
Subject:           RE: Cortez: Plaintiff"s Discovery Requests
Date:              Wednesday, April 24, 2019 8:30:05 AM


William,

In our discussion on the phone yesterday you acknowledged that there was miscommunication on
both sides that has led to where we are now. You acknowledged that going forward we should
better communicate. Your position on the requests for admissions and refusal to extend the time to
respond is predicated upon the miscommunication which led to us to believe that the deadline was
extended as well. You claim that you are simply being a zealous advocate now that you have an
advantage. However, what you are really doing is taking advantage of a situation caused in part by
your participation in what you have agreed was miscommunication that led us to believe the
extension applied to the requests for admissions as well. It seems the proper thing to do is
acknowledge the miscommunication that led to the confusion over the deadline and agreement and
proceed forward with a new and clearly agreed deadline by which to respond to the requests for
admissions and other discovery. I know that if I were in your position, especially having
acknowledged the miscommunication on both sides, that I would move forward and allow the
responses to be made without taking the hard line position that you now tell us you want to take.

Keith


Please note that my email address has changed to kdetweiler@nt-lawfirm.com. Thank you!


Keith M. Detweiler, Esq.
Nielsen & Treas, LLC
3838 N. Causeway Blvd.
Suite 2850
Metairie, Louisiana 70002
Office: (504) 837-2500
Cell: (504) 452-5912

From: William Most <williammost@gmail.com>
Sent: Tuesday, April 23, 2019 3:26 PM
To: Scott Thomas <sthomas@lma.org>
Cc: Keith Detweiler <kdetweiler@nt-lawfirm.com>
Subject: Re: Cortez: Plaintiff's Discovery Requests

Keith and Scott,

As you have seen from our past dealings, my normal practice is to agree to pretty much any
request for an extension of a deadline, provided the request comes before the deadline has
passed, no questions asked.

Here, however, the request comes after the deadline has passed. And it is based your belief
   Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 2 of 7


that I implicitly agreed to an indefinite stay of discovery for all Defendants pending a court
ruling regarding the representation of one Defendant. (Considering that I waited for two years
for a ruling on a motion in the Western District, that's something I never would agree to.)

Even under those circumstances, I'd normally be willing to accept that there was a
misunderstanding and let things go. But since these are binding admissions, I don't think my
duty of zealous advocacy allows me to release a party from what it has admitted for nothing.

However, I am happy to agree to a two week extension for the interrogatories or RFPs. If you
need more time, just let me know.

William



On Tue, Apr 23, 2019 at 11:11 AM Scott Thomas <sthomas@lma.org> wrote:

  Obviously, I am not able to look at anything and my paralegal is on vacation. Unfortunately
  the WiFi here isn’t string enough to open the attachments.

  Whether accurate or not, I didn’t believe the RFA’s, or the other discovery, were due this
  week. I definitely did not calendar it that way.

  Given that, I would like to formally ask for an extension until next Tuesday for the RFA’s
  which would allow me to get back to Louisiana and respond. As to the other items, I
  obviously will need more time on those as well.

  Scott

  Sent from my iPhone

  On Apr 23, 2019, at 11:38 AM, Keith Detweiler <kdetweiler@nt-lawfirm.com> wrote:

          William,

          I appreciate the phone call and hope again that you will reconsider your position on
          the requests for admissions. As we discussed, we should work toward better
          communication going forward. Thanks!

          Keith


          Please note that my email address has changed to kdetweiler@nt-lawfirm.com.
          Thank you!


          Keith M. Detweiler, Esq.
          Nielsen & Treas, LLC
          3838 N. Causeway Blvd.
          Suite 2850
Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 3 of 7


   Metairie, Louisiana 70002
   Office: (504) 837-2500
   Cell: (504) 452-5912

   From: William Most <williammost@gmail.com>
   Sent: Tuesday, April 23, 2019 10:21 AM
   To: Keith Detweiler <kdetweiler@nt-lawfirm.com>
   Cc: Scott Thomas <sthomas@lma.org>; David Lanser <david.lanser@gmail.com>;
   Amanda Hass <amanda.hass@gmail.com>; Evian Mugrabi
   <evian@therhodeslawfirm.com>; Erin Walker <ewalker@lma.org>
   Subject: Re: Cortez: Plaintiff's Discovery Requests

   Keith,

   With all due respect, I don't really understand what this exercise is about. In
   March, you asked for time to handle "the issue on our side." I agreed. You
   subsequently told me you'd made a decision - you would not be withdrawing as
   counsel for Pitre in his official capacity. So we had to research, draft, and file a
   motion to deal with that. Now you are asking for more time to "respond and
   resolve." I don't know what there is to resolve; you made a decision, and so we
   put it to the judge to decide. I guess you want to think about it again, and
   maybe come to a different decision? But you aren't telling me you will make a
   different decision.

   That being said, if you need more time to respond to the RFPs and
   Interrogatories, that's fine. I am happy to agree to a two week extension. But I
   don't think the duty of zealous advocacy allows me to just let you off the hook
   for binding admissions, so I am not agreeing to undo the already-admitted
   RFAs.

   William

   On Tue, Apr 23, 2019 at 10:13 AM Keith Detweiler <kdetweiler@nt-
   lawfirm.com> wrote:
     I would like to try and resolve this issue so as not to jeopardize the defendants as a
     result of my trust in what I thought we had agreed to do. Given Scott’s
     unavailability, I ask that you give us until Tuesday to respond and resolve the
     representation issues.


     Please note that my email address has changed to kdetweiler@nt-
     lawfirm.com. Thank you!


     Keith M. Detweiler, Esq.
     Nielsen & Treas, LLC
     3838 N. Causeway Blvd.
     Suite 2850
Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 4 of 7


     Metairie, Louisiana 70002
     Office: (504) 837-2500
     Cell: (504) 452-5912

     From: William Most <williammost@gmail.com>
     Sent: Tuesday, April 23, 2019 10:05 AM
     To: Keith Detweiler <kdetweiler@nt-lawfirm.com>
     Cc: Scott Thomas <sthomas@lma.org>; David Lanser <david.lanser@gmail.com>;
     Amanda Hass <amanda.hass@gmail.com>; Evian Mugrabi
     <evian@therhodeslawfirm.com>; Erin Walker <ewalker@lma.org>
     Subject: Re: Cortez: Plaintiff's Discovery Requests

     I don't understand. How could it not be indefinite? We have no control over
     when the judge rules on the motion.

     Are you proposing to withdraw as counsel for Pitre in his official capacity,
     and then respond to discovery by Friday?

     On Tue, Apr 23, 2019 at 10:02 AM Keith Detweiler <kdetweiler@nt-
     lawfirm.com> wrote:
       I expected not an indefinite stay but a delay until we got preliminary
       matters straightened out. Had I thought you were not going to allow the
       delay, I would’ve responded despite the continued issues with
       representation. I ask that you reconsider and allow us til the end of the
       week to clarify the representation and respond to discovery.

       Keith M. Detweiler

       On Apr 23, 2019, at 9:54 AM, William Most <williammost@gmail.com>
       wrote:

             You thought I voluntarily agreed to an indefinite stay of
             discovery? Looking at my emails, it looks to me like I
             communicated the opposite of that.

             I first raised the capacities issue in January. Then I raised it
             again in March. On March 16, you said "Let us get through
             this deposition and we can revisit the issue on our side." I
             agreed to let you work it out among yourselves, "so long as it
             gets worked out before we start getting written discovery
             responses." I was saying I did NOT want to hold up discovery.
             Then you told me that you were not going to do anything
             about the issue on your side. So then we had to file the motion
             to disqualify.

             The whole reason I brought this up early and often was so that
             it would not slow things down.

             Am I missing some communication where I agreed to an
Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 5 of 7


            indefinite extension of your discovery responses?


            On Tue, Apr 23, 2019 at 9:39 AM Keith Detweiler
            <kdetweiler@nt-lawfirm.com> wrote:
              It seemed to me that we were in agreement to holdoff on
              responding until the representation issue was resolved. I did
              not expect this from you.

              Keith M. Detweiler

              On Apr 23, 2019, at 9:37 AM, William Most
              <williammost@gmail.com> wrote:

                    I'm looking back at my email. On April 3,
                    2019, Keith asked for "Will you consent to
                    moving the hearing on your motion to
                    disqualify me to allow for briefing? If not, will
                    you consent to leave to file an opposition out of
                    time?" I of course agreed.

                    Where did I agree to stay all written discovery
                    until the Court rules on our motion to
                    disqualify? That is not something I ever
                    intended to do.

                    On Tue, Apr 23, 2019 at 9:17 AM Scott
                    Thomas <sthomas@lma.org> wrote:
                      I am on a week long series of college tours
                      with our son. I thought we agreed to extend
                      time until the representation issues were
                      resolved.

                       Please advise.

                       Scott

                       Sent from my iPhone

                       > On Apr 23, 2019, at 9:14 AM, William
                       Most <williammost@gmail.com> wrote:
                       >
                       > Keith and Scott,
                       >
                       > These discovery responses were due a
                       couple of days ago. Do you need more time
                       for the interrogatories and RPDs? If so, no
                       problem - just let me know how much
                       additional time you need. The RFAs,
                       however, have been admitted by automatic
Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 6 of 7


                       operation of the FRCP, so that's done.
                       >
                       > Thank you!
                       >
                       > William
                       >
                       > On Fri, Mar 22, 2019 at 7:43 AM William
                       Most
                       <williammost@gmail.com<mailto:williammost@gmail.com>>
                       wrote:
                       > And attached are the documents referenced
                       in the discovery requests.
                       > [Scan_Pic0001.jpg]
                       > [Scan_Pic0002.jpg]
                       > [Scan_Pic0003.jpg]
                       > [Scan_Pic0004.jpg]
                       > [Scan_Pic0005.jpg]
                       >
                       > On Thu, Mar 21, 2019 at 5:58 PM William
                       Most
                       <williammost@gmail.com<mailto:williammost@gmail.com>>
                       wrote:
                       > Dear Scott and Keith,
                       >
                       > Please find attached Plaintiffs first set of
                       discovery requests. We have here RFAs to all
                       defendants, RPDs to all defendants, and
                       Interrogatories to Chief Pitre. We have
                       provided this in both PDF and word format
                       for ease of response.
                       >
                       > If any of the requests are unclear, please let
                       me know and I will clarify. I am also happy
                       to discuss any other issues - breadth,
                       privilege, etc. - at the outset.
                       >
                       > Thank you,
                       >
                       > William
                       > <Scan_Pic0001.jpg>
                       > <Scan_Pic0005.jpg>
                       > <Scan_Pic0004.jpg>
                       > <Scan_Pic0003.jpg>
                       > <Scan_Pic0002.jpg>
             Attention: The information contained in this E-mail
             message is attorney privileged and confidential information
             intended only for the use of the individual(s) named above.
             If the reader of this message is not the intended recipient,
             you are hereby notified that any dissemination, distribution
             or copy of this communication is strictly prohibited. If you
Case 2:18-cv-08971-GGG-KWR Document 60-3 Filed 08/16/19 Page 7 of 7


                  have received this communication in error, please contact
                  the sender by reply E-mail and destroy all copies of the
                  original message. Thank you.
        Attention: The information contained in this E-mail message is attorney
        privileged and confidential information intended only for the use of the
        individual(s) named above. If the reader of this message is not the intended
        recipient, you are hereby notified that any dissemination, distribution or
        copy of this communication is strictly prohibited. If you have received this
        communication in error, please contact the sender by reply E-mail and
        destroy all copies of the original message. Thank you.
      Attention: The information contained in this E-mail message is attorney
      privileged and confidential information intended only for the use of the
      individual(s) named above. If the reader of this message is not the intended
      recipient, you are hereby notified that any dissemination, distribution or copy
      of this communication is strictly prohibited. If you have received this
      communication in error, please contact the sender by reply E-mail and
      destroy all copies of the original message. Thank you.
   Attention: The information contained in this E-mail message is attorney
   privileged and confidential information intended only for the use of the
   individual(s) named above. If the reader of this message is not the intended
   recipient, you are hereby notified that any dissemination, distribution or copy of
   this communication is strictly prohibited. If you have received this
   communication in error, please contact the sender by reply E-mail and destroy
   all copies of the original message. Thank you.
